  1 Mariam S. Marshall, Esq. ( Bar No. 157242)
    Zunilda Ramos, Esq. (Bar No. 161114)
  2 MARSHALL & RAMOS, LLP
    ATTORNEYS AT LAW
  3 Two Worlds Center
    91 Gregory Lane, Suite 7
  4 Pleasant Hill, California 94523
    Telephone: (925) 446-4546
  5 Facsimile: (925) 446-4549
      mmarshall@marshallramoslaw.com
  6
    Attorneys for Plaintiff and Trustee,
  7 LOIS I. BRADY
  8                             UNITED STATES BANKRUPTCY COURT
  9                             NORTHERN DISTRICT OF CALIFORNIA
 10 In re:                                              Case No. 18-40217 CN
 11 SIMON CHAN,                                         Chapter 7
 12          Debtor.
                                             /
 13
    LOIS I. BRADY,
 14 Trustee in Bankruptcy,                              Adversary Proceeding No. 18-04115
 15          Plaintiff,                                 Date:     May 13, 2019
      v.                                                Time:     10:00 a.m.
 16                                                     Place:    Courtroom 215
    CHANEL H. CHAN, a.k.a. CHANEL                       Judge:    Hon. Charles Novack
 17 HAOFAN CHAN,
 18
             Defendant.
 19                                      /

 20                                  CERTIFICATE OF SERVICE

 21          I, Katie Evans, certify that I am over the age of eighteen and not a party to this

 22 action. My business address is Two Worlds Center, 91 Gregory Lane, Suite 7, Pleasant
 23 Hill, California 94523. On today's date, I served the foregoing documents described
 24 below:
 25 1.       TRUSTEE’S SUPPLEMENTAL MEMORANDUM OF POINTS AND
             AUTHORITIES IN SUPPORT OF ALTERNATIVE SERVICE OF PROCESS VIA
 26          EMAIL UNDER FEDERAL RULE OF CIVIL PROCEDURE 4

 27 2.       SUPPLEMENTAL DECLARATION OF MARIAM S. MARSHALL IN SUPPORT
             OF TRUSTEE’S SUPPLEMENTAL MEMORANDUM OF POINTS AND
 28          AUTHORITIES IN SUPPORT OF ALTERNATIVE SERVICE OF PROCESS VIA
             EMAIL UNDER FEDERAL RULE OF CIVIL PROCEDURE 4; and

Case: 18-04115      Doc# 48-2    Filed: 05/07/19   Entered: 05/07/19 19:16:10     Page 1 of
                                              2
   1 3.      SUPPLEMENTAL DECLARATION OF ZUNILDA RAMOS IN SUPPORT OF
             TRUSTEE’S SUPPLEMENTAL MEMORANDUM OF POINTS AND
   2         AUTHORITIES IN SUPPORT OF ALTERNATIVE SERVICE OF PROCESS VIA
             EMAIL UNDER FEDERAL RULE OF CIVIL PROCEDURE 4
   3
       on the parties shown below by placing a true copy thereof enclosed in a sealed
   4
       envelope with postage thereon fully prepaid, in the U.S. Mail, as indicated below,
   5
       addressed as follows:
   6
     Geoff Wiggs, Esq.                                       Specially Appearing for
   7 Law Offices of Geoff Wiggs                              Defendant Chanel Chan
     1900 S. Norfolk St., Suite 350
   8 San Mateo, CA 94403-1171
   9         I declare under penalty of perjury that the foregoing is true and correct. Executed
 10 in Pleasant Hill, California on May 7, 2019.
 11
                                                       /s/ Katie Evans
 12                                                    Katie Evans
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


      CERTIFICATE OF
Case: 18-04115       SERVICE
                  Doc#  48-2    Filed: 05/07/19    Entered: 05/07/19 19:16:10   Page 2 of
                                             2
